     Case 6:16-bk-16877-WJ        Doc 366 Filed 10/09/18 Entered 10/09/18 14:56:11         Desc
                                    Main Document    Page 1 of 4


1    SAMUEL KORNHAUSER, Bar No. 83528
     LAW OFFICES OF SAMUEL KORNHAUSER
2
     155 Jackson Street, Suite 1807
3    San Francisco, California 94111
     Telephone; (415) 981-6281
4    Facsimile: (415) 981-7616
5
     Email: skomhauser@earthlink.net

 6   Attorneyfor Creditor, Christopher Borgeson
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

                                                    Case No.: 6:16-bk-16877-WJ
10


11
                                                    Chapter 7
        In re: Russel Dennis Hiles, III,
12                                                  [PROPOSED] ORDER RE: CREDITOR
        Debtor.                                     CHRISTOPHER BORGESON'S
13
                                                    OBJECTION AND REQUEST FOR
14
                                                    CONTINUANCE OF HEARING AND
                                                    TIME TO OBJECT TO TRUSTEE'S
15                                                  MOTIONS FOR ORDER APPROVING
                                                    SALE OF REAL PROPERTY FREE
16
                                                    AND CLEAR OF LIENS, APPROVING
17                                                  SALE OF PERSONAL PROPERTY,
                                                    APPROVING PAYMENT OF REAL
18                                                  ESTATE COMMISSION AND FOR
                                                    OTHER RELIEF
19


20                                                  Date:    October 23,2018
                                                    Time:    1:00 p.m.
21
                                                    Place:   Courtroom 304

22


23


24
            Pursuant to Creditor Christopher Borgeson's objection and request for continuance of
25
      hearing and time to object and GOOD CAUSE APPEARING,
26


27


28
     Case 6:16-bk-16877-WJ        Doc 366 Filed 10/09/18 Entered 10/09/18 14:56:11             Desc
                                    Main Document    Page 2 of 4


1           IT IS ORDERED that hearing on the Trustee's motions to approve sale of real estate,
2
     personal property, payment of real estate commission and for other relief is continued from
3
     October 23, 2018 until                       , 2018 at 1:00 p.m. in Courtroom 304.
4


5
            IT IS FURTHER ORDERED that the time to object to said motions is extended to 14

 6   days priorto the continued                              , 2018 hearing on said motions.
 7
            IT IS SO ORDERED.

 8


 9

     DATED:
10


11
                                               Judge, United States Bankruptcy Court
12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
       Case 6:16-bk-16877-WJ                     Doc 366 Filed 10/09/18 Entered 10/09/18 14:56:11                                      Desc
                                                   Main Document    Page 3 of 4


                                        PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a partyto this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled (specify): [PROPOSED] ORDER RE: CREDITOR
CHRISTOPHER BORGESON'S OBJECTION AND REQUEST FOR CONTINUANCE OF HEARING AND
TIME TO OBJECT TO TRUSTEE'S MOTIONS FOR ORDER APPROVING SALE OF REAL PROPERTY
FREE AND CLEAR OF LIENS, APPROVING SALE OF PERSONAL PROPERTY, APPROVING
PAYMENT OF REAL ESTATE COMMIS SION AND FOR OTHER RELIEF

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d): and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlinkto the document. On (date)
October 9,2018,1 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Robert P. Coe:                   kmurDhv@aoeforlaw.com
Everett L. Green:                everett.lk.areen@usdoi.cov
Rika Kido                        rkido@shbllD.com
Joshua Lichtman                   ioshua.lichtman@nortonrosefulbriaht.com
Charity J. Manee                 charitv@.rmbklaw.com
William F. McDonald, III         Gaecf@tblaw.com
Randall P. Mroczynski             randvm@cooksevlaw.com
Ronak N. Patel                   rpatel@rivco.ora
Steven G. Polard                 sploard@.ch-law.com
Kelly M. Raferty                  bknotice@mccarthvholthus.com
Jason K. Schrader                 iason.K.Schrader@usdoi.aov
Anthony Sgherzi                   anthonv.saherzi@doi.ca.aov
Leonard M. Shulman               lshulman@shbllp.com
Scott S. Weltman                 colcaecf@weltman.com
Rebecca J. Winthrop              rebecca.winthrop@nortonrosefulbriaht.com
Jennifer 0. Wong                 bknotice@mccarthvholthus.com
Kristin A. Zilberstein           kzilberstein@ahidottilaw.com

                                                                                       •    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the Judge here constitutes a declaration that mailingto the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       •    Service information continued on attached page
            This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 6:16-bk-16877-WJ                    Doc 366 Filed 10/09/18 Entered 10/09/18 14:56:11                                      Desc
                                                    Main Document    Page 4 of 4



3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served'): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on {date)                     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                      •     Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 9, 2018                Kenneth J. Howard                                               Is/ Kenneth J. Howard
 Date                           Printed Name                                                    Signature




            This form Is mandatory. It has been approved for use by the United States Bankruptcy Courtfor the Central District of California.

June 2012                                                                                          F 9013-3.1 .PROOF.SERVICE
